Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 25 and 30 are objected to because of the following informalities:  
Claims 25 and 30 recite “ack” instead of “ACK” in one instance each.
Claims 25 and 30 recite “according the type” instead of “according to the type”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 30 recite the limitation “a first MPDU MSDU”.  It is unclear what an MPDU MSDU is as although MPDU and MSDU are terms of art, in combination MPDU MSDU is not, nor is the term defined in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 25-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US10820233B2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference primarily amounts to a difference in perspective of two communicating devices which would be an obvious modification for one of ordinary skill in the art. Furthermore, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US10820233B2. The key differences have been underlined.
Instant Application
US10820233B2
25. A wireless communication terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to:
transmit an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data 
receive a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,

wherein the block ACK includes one or more bitmap sets and a single block ACK control field,
wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field,


wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU,
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK,

wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.


a transceiver; and
a processor,
wherein the processor is configured to:
receive an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data from each of a first plurality of users, and
transmit a block ACK for acknowledgment (ACK) transmission to a second plurality of users included in the first plurality of users in response to one or more MSDUs or A-MSDUs,
wherein the block ACK includes one or more bitmap sets, and each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by a single block ACK control field,
wherein the block ACK includes the single block ACK control field while including the starting sequence control field,
wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU,
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ACK bitmap field included in the one or more bitmap sets according to the type of the block ACK,

wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
2. The terminal of claim 1, 
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
27. The terminal of claim 25,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
3. The terminal of claim 1, 
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
28. The terminal of claim 25,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
4. The terminal of claim 1, 
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
29. The terminal of claim 25,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
5. The terminal of claim 1, 
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MSDU indicated by a starting sequence control field of the block ACK.
30. A wireless communication method of a terminal comprising:
transmitting an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs), and
receiving a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,

wherein the block ACK includes one or more bitmap sets and a single block ACK control field,
wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field,


wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU,
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK,

wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

receiving an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs) from each of a first plurality of users; and
transmitting a block ACK for acknowledgment (ACK) transmission to a second plurality of users included in the first plurality of users in response to the one or more MSDUs or A-MSDUs,
wherein the block ACK includes one or more bitmap sets, and each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by a single block ACK control field,
wherein the block ACK includes the single block ACK control field while including the starting sequence control field,
wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU,
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ACK bitmap field included in the one or more bitmap sets according to the type of the block ACK,

wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
7. The method of claim 6, 
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
32. The terminal of claim 30,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
8. The method of claim 6, 
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
33. The terminal of claim 30,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
9. The method of claim 6, 
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
34. The terminal of claim 30,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
10. The method of claim 6, 
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MSDU indicated by a starting sequence control field of the block ACK.



Claims 25-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 17062537 (reference application). Claims 25-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of 17062537. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the scope of claims of 17062537 by omitting limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in 17062537.  The key differences have been underlined.

Instant Application
17062537
25. A wireless communication terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to:
transmit an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs), and




wherein the block ACK includes one or more bitmap sets and a single block ACK control field,

wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field,

wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU,

wherein a length of the block ACK bitmap field is variable according to the type of the block ACK,

wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK,


wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

a transceiver; and
a processor,
wherein the processor is configured to:
transmit a frame including one or more MAC protocol data unit (MPDU) subframes,
wherein each of the one or more MPDU subframes includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs),


wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,
wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field, and…
26. … 
wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.
27. … 
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.
28. …
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK, and

25. …
wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.

wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
29. The terminal of claim 25,
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
27. The terminal of claim 25,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
30. The terminal of claim 25,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
28. The terminal of claim 25,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
31. The terminal of claim 25,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
29. The terminal of claim 25,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
32. The terminal of claim 25,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.

transmitting an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs), and


receiving a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,
wherein the block ACK includes one or more bitmap sets and a single block ACK control field,

wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field,

wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU,
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each 






wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and

wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

transmitting a frame including one or more a MAC protocol data unit (MPDU) subframe,
wherein the MPDU subframe includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs); and
receiving a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,
wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,
wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field, and
34. …
wherein the block ACK includes the single block ACK control field while including the starting sequence control field, and

wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.

wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.
36. …
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK, and
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and
33. …
wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.

wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
37. The terminal of claim 33,
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
32. The terminal of claim 30,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
38. The terminal of claim 33,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
33. The terminal of claim 30,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is 

wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is 

wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
40. The terminal of claim 33,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.



Reasons for Allowance
Claims 25-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejections set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claim 25, of the closest prior arts Asterjadhi (US 20130223345 A1) discloses in paragraphs 57-59 and 86 receiving a block ACK in response to transmitting an A-MPDU, wherein the block ACK contains bitmap fields and control fields as in the instant claim. However, Asterjadhi does not disclose that the bitmap fields may have variable lengths from a set of lengths indicated in the control field according to the type of block ACK, nor that the number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to this length. Noh (US 20120314697 A1) discloses in paragraph 71 that the bitmap field may have variable lengths according to the length of the block ACK. However, Noh also does not disclose that the bitmap field is determined as one in the set of lengths in the control field based on the type of the block ACK nor that the number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to this length. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 25 obvious, over any of the prior art of record, alone or in combination. Claim 30 is similar to claims 25 and deemed allowable for similar 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412